Name: Council Regulation (EEC) No 3209/89 of 23 October 1989 amending Regulation (EEC) No 234/79 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31989R3209Council Regulation (EEC) No 3209/89 of 23 October 1989 amending Regulation (EEC) No 234/79 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products Official Journal L 312 , 27/10/1989 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 30 P. 0184 Swedish special edition: Chapter 3 Volume 30 P. 0184 *****COUNCIL REGULATION (EEC) No 3209/89 of 23 October 1989 amending Regulation (EEC) No 234/79 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty (1), as last amended by Regulation (EEC) No 3911/87 (2), and in particular Article 6 thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Whereas the combined nomenclature of goods introduced by Regulation (EEC) No 2658/87 (5), as last amended by Regulation (EEC) No 2886/89 (6), now meets the requirements of both the Common Customs Tariff and external trade statistics nomenclatures; Whereas Article 9 of Regulation (EEC) No 2658/87 makes superfluous the provisions of Article 2 (1) of Regulation (EEC) No 234/79 (7); Whereas Article 12 of Regulation (EEC) No 2658/87 provides that the combined nomenclature is to be updated each year by the Commission; whereas provision should be made, in particular following such updating, for the corresponding descriptions and codes in Council Regulations to be adjusted by the Commission and for Article 2 (2) of Regulation (EEC) No 234/79 to be adapted accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 234/79 is hereby replaced by the following: 'Article 2 1. The description of products and references to the headings or subheadings of the combined nomenclature in Council Regulations may be adjusted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC and in the corresponding Articles of the other Regulations on the common organization of markets if such adjustments are due to amendments to the combined nomenclature. 2. For the purposes of this Regulation, the Committee established by Article 37 of Regulation No 136/66/EEC is hereby declared competent in respect of products covered by Regulation (EEC) No 827/68.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1989. For the Council The President H. NALLET (1) OJ No L 151, 30. 6. 1968, p. 16. (2) OJ No L 370, 30. 12. 1987, p. 36. (3) OJ No C 199, 4. 8. 1989, p. 8. (4) Opinion delivered on 13 October 1989 (not yet published in the Official Journal). (5) OJ No L 256, 7. 9. 1987, p. 1. (6) OJ No L 282, 2. 10. 1989, p. 1. (7) OJ No L 34, 9. 2. 1979, p. 2.